  Case 18-81002      Doc 27       Filed 05/06/19 Entered 05/06/19 08:55:59         Desc Main
                                    Document     Page 1 of 4




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ASHLEY P. BOYKIN                     §       Case No. 18-81002
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/03/2018.

       2) The plan was confirmed on 06/28/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/05/2019, 04/15/2019, 05/02/2019.

       5) The case was converted on 04/30/2019.

       6) Number of months from filing or conversion to last payment: 8.

       7) Number of months case was pending: 12.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81002      Doc 27       Filed 05/06/19 Entered 05/06/19 08:55:59         Desc Main
                                    Document     Page 2 of 4




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,890.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 1,865.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                    $ 78.36
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                         $ 139.59
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 217.95

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                            Class       Scheduled    Asserted       Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.        Lgl          4,000.00    4,000.00       4,000.00      78.36        0.00
CAPITAL ONE AUTO FINANCE        Sec          9,496.00    9,918.02       9,918.02   1,152.95      494.10
1ST FINANCIAL BANK USA          Uns              0.00         NA             NA        0.00        0.00
MIDLAND CREDIT MANAGEMENT Uns                  801.00      836.47         836.47       0.00        0.00
MIDLAND CREDIT MANAGEMENT Uns                  567.00      567.58         567.58       0.00        0.00
COMENITY BANK / MAURICES        Uns              0.00         NA             NA        0.00        0.00
QUANTUM3 GROUP LLC as agent for Uns            444.00      542.01         542.01       0.00        0.00
OSFMG                           Uns            112.00      112.00         112.00       0.00        0.00
CREDIT PROTECTION ASSOC / ETAN Uns             327.00         NA             NA        0.00        0.00
JN PORTFOLIO EQUITIES LLC       Uns            594.00         NA             NA        0.00        0.00
DEPARTMENT OF EDUCATION/        Uns              0.00   33,300.51           0.00       0.00        0.00
NAVIENT SOLUTIONS LLC           Uns              0.00    6,306.84           0.00       0.00        0.00
ONEMAIN                         Uns          3,160.00    3,791.49       3,791.49       0.00        0.00
PORTFOLIO RECOVERY              Uns            639.00      749.81         749.81       0.00        0.00
QUANTUM3 GROUP LLC as agent for Uns              0.00      594.35         594.35       0.00        0.00
VERIZON BY AMERICAN             Uns             98.00       96.42          96.42       0.00        0.00
WORLD ACCEPTANCE                Uns          1,430.00    1,473.02       1,473.02       0.00        0.00
COMMONWEALTH EDISON CO          Uns              0.00      327.94           0.00       0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 18-81002      Doc 27       Filed 05/06/19 Entered 05/06/19 08:55:59     Desc Main
                                    Document     Page 3 of 4




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                   $ 9,918.02       $ 1,152.95           $ 494.10
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                  $ 9,918.02       $ 1,152.95           $ 494.10

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                     $ 8,763.15           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 217.95
       Disbursements to Creditors               $ 1,647.05

TOTAL DISBURSEMENTS:                                             $ 1,865.00




UST Form 101-13-FR-S (9/1/2009)
  Case 18-81002        Doc 27      Filed 05/06/19 Entered 05/06/19 08:55:59               Desc Main
                                     Document     Page 4 of 4




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 05/06/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
